Citation Nr: 0632003	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-07 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran asserts that he contracted hepatitis C as a 
result of exposure to the blood of other servicemen through 
routine vaccinations during service.  Other risk factors for 
hepatitis C include his alleged exposure to blood and other 
bodily fluids of his fellow servicemen during infantry 
practice.

The veteran's form DD-214 reflects that his military 
occupational specialty was infantryman.  Because his service 
personnel records, however, have not been associated with the 
claims file, it is unclear where the veteran served and 
whether his duties likely involved his exposure to the blood 
and other bodily fluids of his fellow servicemen.  Because 
these records may be of assistance in deciding the veteran's 
claim, they are relevant and should be obtained.  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

On VA examination in November 2002, the veteran denied risk 
factors for hepatitis C aside from in-service inoculations 
and possibly having been shaved with shared razor blades in 
barbershops.  He asserted that his hepatitis was first 
diagnosed in 1975 while in the military.  The examiner noted 
that the veteran's diagnosis of hepatitis C was by history 
only, and determined that it was impossible to state the 
manner in which the veteran's hepatitis C was contracted 
without resorting to speculation.  The examiner did not 
address the veteran's alleged exposure to the blood and other 
bodily fluids of fellow servicemen during infantry practice.  
It is not clear to the Board whether the veteran's service 
medical records were available for review at the time of the 
examination.  Additionally, as there are no records dated 
prior to 2002 in the claims file, it is not clear from a 
review of the claims folder when the veteran's hepatitis C 
was first diagnosed.  Because the veteran's disability must 
be viewed in relation to its history, the Board finds that 
the claim must be remanded for an examination with review of 
the claims file after the additional records are obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's service 
personnel records.

2.  Ask the veteran when and where he 
was first treated for hepatitis C since 
service, and prior to February 2002.  
If necessary, obtain the requisite 
consent, and then obtain the records 
associated with the corresponding 
treatment.  If any of these records are 
no longer on file at the facilities, a 
request should be made for the same 
from the appropriate storage facility.  
All efforts to obtain records should be 
fully documented, and, if applicable, 
the VA facilities must provide a 
negative response if records are not 
available.

3.  Upon receipt of any additional 
records, request a medical opinion as 
to the approximate date of onset of the 
veteran's hepatitis C and the manner in 
which he likely contracted the disease.  
The claims folder, should be made 
available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed hepatitis C is 
etiologically related to the veteran's 
active military service, to include as 
due to exposure to infected blood.  Any 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

4.  Then, readjudicate the claim for 
service connection for hepatitis C.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


